Citation Nr: 1454148	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  12-23 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for post traumatic stress disorder (PTSD), from the initial grant of service connection.  

2.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	John March, Alpha Veterans Disability Advocates


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The Veteran had active service from March 1970 to November 1971.  

This matter comes before the Board of Veterans' Affairs (Board) on appeal from a June 2011 decision by the RO which granted service connection for PTSD and assigned a 50 percent evaluation; effective from April 28, 2011, and denied entitlement to TDIU.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

In a letter received in March 2013, the Veteran's representative indicated that the Veteran applied for Vocational Rehabilitation and Employment (VR&E) benefits, but that the VR&E test results and psychiatric evaluation to determine his employment feasibility have not been associated with the claims file.  The representative requested that those records be obtained prior to appellate review.  

As the identified VA records are potentially relevant to the Veteran's claim and are in the constructive possession of the Board, they must be obtained prior to appellate consideration of his claim.  

Accordingly, the case is REMANDED for the following action:  

1.  The RO should take appropriate steps to obtain the Veteran's entire Vocational and Rehabilitation file, including any test results and medical evaluations and associate the records with the claims file.  

The RO should also take appropriate steps to obtain all of the Veteran's VA treatment records since June 2012 (the most recent treatment report of record), and associate them with the claims file or his VA electronic (Virtual VA/VBMS) file.  

2.  After the requested development has been completed, the RO should readjudicate the merits of the claims.  If the benefits sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

